Citation Nr: 1206836	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the RO which, in part, denied an increased rating for the Veteran's diabetes mellitus.  

In October 2010, the Board denied an increased evaluation in excess of 20 percent for diabetes mellitus, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  

The Veteran contends that he meets the criteria for a 40 percent evaluation.  In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  For rating purposes, regulation of activities means avoidance of strenuous occupational and recreational activities.  (See DC 7913 criteria for 100 percent evaluation).  

In this case, although there are records reflecting the Veteran has been encouraged to exercise more, in the JMR, it was determined the current record was inadequate to ascertain whether the Veteran's diabetes causes him to regulate his activities within the meaning of the rating criteria.  

Accordingly, the case is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain copies of all VA diabetes treatment records since May 2009, and any private diabetes treatment records since March 2006, and associate them with the claims file.  

2.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  All indicated tests are to be performed.  The claims folder should be made available and reviewed by the examiner.  The examiner is asked to state whether the Veteran's diabetes mellitus requires or causes:
      
a.) more than one daily injection of insulin;
      
b.) a restricted diet; 
      
c.) regulations of activities (meaning avoidance of strenuous occupational and recreational activities); 

d.) episodes of ketoacidosis or hypoglycemic reactions requiring one or two or more hospitalization per year; or
twice a month visits to a diabetic care provider.  (If more frequent visits to a diabetic care provider is necessary, that should be indicated.)  


3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


